Illinois Official Reports

                                         Appellate Court




                              People v. Watt, 2013 IL App (2d) 120183




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      TYRONE D. WATT, Defendant-Appellant.



District & No.               Second District
                             Docket No. 2-12-0183


Filed                        November 21, 2013


Held                         Defendant’s convictions and the sentences imposed for armed
(Note: This syllabus         robbery, aggravated kidnapping and home invasion were upheld on
constitutes no part of the   appeal where the jury was correctly instructed on the elements of
opinion of the court but     armed robbery, the appellate court rejected defendant’s arguments that
has been prepared by the     prior consistent statements made by the victim and one of the other
Reporter of Decisions        participants in the offenses were improperly admitted in evidence, and
for the convenience of       his sentences were not excessive, especially in view of the terror
the reader.)                 evident in the victim’s 911 call; however, defendant was entitled to a
                             $40.75 reduction in the fines, fees, and costs imposed.




Decision Under               Appeal from the Circuit Court of Lake County, No. 10-CF-638; the
Review                       Hon. Fred Foreman, Judge, presiding.




Judgment                     Affirmed as modified.
     Counsel on               Alan D. Goldberg and Levi S. Harris, both of State Appellate
     Appeal                   Defender’s Office, of Chicago, for appellant.

                              Michael G. Nerheim, State’s Attorney, of Waukegan (Lawrence M.
                              Bauer and Colleen P. Price, both of State’s Attorneys Appellate
                              Prosecutor’s Office, of counsel), for the People.




     Panel                    JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                              Justices Hudson and Birkett concurred in the judgment and opinion.




                                                 OPINION


¶1         Defendant, Tyrone D. Watt, and three codefendants were charged in an 18-count
       indictment with offenses arising out of events on February 24, 2010, in Waukegan, Illinois.
       Defendant, alone, stood trial on counts I through V of the indictment. The record indicates that
       the three codefendants’ cases were disposed of separately. Defendant appeals from the
       February 3, 2012, judgment order showing that he was convicted of armed robbery (720 ILCS
       5/18-2(a)(2) (West 2010)), aggravated kidnapping (720 ILCS 5/10-1(a)(1) (West 2010)), and
       home invasion (720 ILCS 5/12-11(a)(2) (West 2010)). For the reasons that follow, we affirm
       as modified.

¶2                                          BACKGROUND
¶3                                         A. The Indictment
¶4        Defendant and codefendants George C. Bates, Roger D. Golden, and Kevin J. Martin were
       charged in relevant part as follows:
          • Count I–“[D]efendants *** committed the offense of [home invasion], in that the said
              defendants, who were not peace officers acting in the line of duty, knowingly, and
              without authority, entered the dwelling place of Domonique Kyle *** having reason to
              know that Domonique Kyle was present in that dwelling place and while armed with a
              firearm, used force against Domonique Kyle ***.”
          • Count II–“[Defendants] *** committed the offense of [aggravated kidnapping], in that
              the said defendants while armed with a firearm, committed the offense of kidnapping
              *** in that they knowingly and secretly confined Domonique Kyle against her will
              ***.”

                                                  -2-
          •   Count III–“[Defendants] *** committed the offense of [armed robbery], in that said
              defendants, while armed with a firearm, knowingly took property, being United States
              [c]urrency, from the presence of Domonique Kyle, by the use of force ***.”
          •   Count IV–“[Defendants] *** committed the offense of [aggravated kidnapping], in
              that the said defendants, in committing the offense of kidnapping *** knowingly and
              secretly confined Domonique Kyle against her will while wearing masks ***.”
          •   Count V–“[Defendants] *** committed the offense of [home invasion], in that the said
              defendants, who were not peace officers acting in the line of duty, knowingly, and
              without authority, entered the dwelling place of Domonique Kyle *** having reason to
              know that Domonique Kyle was present in that dwelling place, intentionally caused an
              injury to Domonique Kyle, in that the said defendants struck Domonique Kyle about
              the head ***.”

¶5                                B. The State’s Fourth Motion in Limine
¶6         The State filed a motion in limine seeking to introduce at trial a recording and a transcript
       of the 911 call the victim made to the Waukegan police at approximately 12:30 a.m. on
       February 24, 2010. According to the State, the call was admissible under the excited utterance
       exception to the hearsay rule. At the hearing on the motion, defendant objected only on the
       bases that not all of the victim’s statements in the 911 call were excited utterances, that none of
       the dispatcher’s statements qualified as excited utterances, and that the 911 call was
       cumulative. Over these objections, the trial court granted the motion.

¶7                                      C. The Evidence at Trial
¶8         On February 24, 2010, the victim, who was 26 years old at the time of trial, lived in an
       apartment at 1030 Lakehurst Drive in Waukegan with her boyfriend, Gino Adams, and Gino’s
       two-year-old daughter, Heaven. Gino left the apartment on February 23, 2010, at about 10 p.m.
       and then returned close to midnight, picked up Heaven, and left again. At that time, the victim
       was in bed in the bedroom. She had awakened when Gino came in, but she fell back asleep
       after Gino and Heaven left.
¶9         The victim was awakened again when she heard voices outside the door to her bedroom.
       Then the hallway lights came on. The victim saw three men, one in the hallway and two
       approaching her. One of the men who approached her had a dark-colored revolver. He was
       wearing plaid. The other two men wore dark clothing. All three wore masks and gloves. They
       asked the victim where the money and the “work” were. According to the victim, “work”
       meant drugs. The man with the gun went through dresser drawers and asked the victim for her
       jewelry. The other men were going through an armoire. One of the unarmed men ordered the
       victim off the bed and flipped the mattress. He said, “So you going to lie to me, bitch,” and
       punched the victim in the left eye.
¶ 10       The victim had put on the dresser between $4,000 and $5,000 in cash, which the men took.
       The three men in the bedroom then led the victim into the kitchen. A fourth masked man, in
       dark clothing and gloves, was standing by the door to the kitchen. They all asked the victim
                                                    -3-
       “where is the money,” “where is the work,” as they ransacked the refrigerator and the cabinets.
       Then one of the men took the victim into the bathroom, where he taped her ankles and wrists
       with duct tape. When the man ordered the victim to lie on the floor, she told him she was
       pregnant and pleaded with him not to hurt her. The man turned off the light and closed the
       bathroom door. The victim heard the men leave her apartment and then she freed herself and
       called 911. The victim testified that she was “terrified” at the moment she called 911.
¶ 11       The State moved to admit and publish the 911 recording and the transcript. Defendant
       objected to publishing the 911 recording without stating a basis and also objected to the use of
       the transcript. The court admitted both the recording and the transcript 1 but cautioned the jury
       that the transcript was admitted only to assist it in understanding the recording. The recording
       was then played for the jury. In the call, the victim related that four masked black men broke
       into her apartment, went through her “stuff,” hit her, and locked her in the bathroom. The
       victim told the 911 dispatcher that one of the men was wearing a plaid shirt.
¶ 12       At approximately 12:30 a.m. on February 24, 2010, Waukegan police officer Byrd was
       dispatched to an address on Lakehurst Road and he asked for assistance making a traffic stop.
       Officers Spiewak and Tran were in the area and responded. They saw Byrd following a white
       vehicle at Lakehurst Road and Route 43, which is Waukegan Road. Byrd activated his
       overhead lights and the white vehicle slowed and pulled over. The stop occurred
       approximately a block or a block and a half from the victim’s apartment. Byrd, Spiewak, and
       Tran all exited their cars and approached the white vehicle. The driver’s door of the white
       vehicle opened and a male, identified as defendant, fell out of the white vehicle onto the road.
       The vehicle took off and Byrd chased it.
¶ 13       Spiewak and Tran pointed their guns at defendant, who walked away from them. Officer
       Spiewak testified that there was money “falling all over.” He said, “I don’t know from
       [defendant’s] pockets, maybe from–it was just falling everywhere, blowing around in the
       wind, just blowing away.” 2 Spiewak ordered defendant to get down on the ground. Defendant
       complied. When Spiewak searched defendant for weapons, he felt what turned out to be
       “clumps” and “wads” of money “in every pocket [defendant] had on his clothing.” Defendant
       also had a black hat stuffed with money. Defendant was dressed in black clothing. The officers
       then transported defendant to the police station. At the police station, Spiewak counted the
       money he recovered from defendant at the scene. It totaled $5,633.
¶ 14       At trial, evidence of defendant’s participation in the crimes was introduced through
       codefendant Bates. Bates had pleaded guilty to home invasion and armed robbery, in exchange
       for dismissal of the other charges and a sentencing range of 21 to 30 years in prison. Bates

           1
            The 911 dispatcher had already laid a foundation for the admission of the recording.
           2
             In the video of the traffic stop of the white vehicle, recorded by Byrd’s in-car camera, we see the
       vehicle pull over and the driver’s door open. Then the entire frame is obscured by a white flash, which
       could be the car’s exhaust. The first time defendant is visible on the video, he is walking upright from
       the right side of the frame to the left. The roadway is dark, engulfed in a snowstorm, and the squad car’s
       windshield, through which the dash-mounted camera is pointed, is blurred with snow and drizzle.
                                                       -4-
       would not be sentenced until he completed his testimony against defendant. While Bates was
       in the county jail, he incurred a charge for fighting, for which he received no consideration
       from the State in exchange for his testimony. Bates testified that he had prior convictions of
       aggravated driving under the influence, kidnapping, and aggravated battery, and he had “a
       drug case.”
¶ 15       Bates testified that he knew defendant, because defendant had a child with Bates’s cousin.
       At approximately 3 or 4 p.m. on February 23, 2010, Bates spoke with defendant about “going
       to do a robbery.” The idea of a robbery had originated with codefendant Martin the day before,
       and it was Bates’s job to find a “ride,” so he contacted defendant. According to Bates,
       defendant agreed to participate because defendant needed rent money. At about 8 p.m. on
       February 23, 2010, defendant picked up Bates. Defendant was driving a white car. They then
       picked up Martin and drove to the Lakehurst Apartments. Their target was Adams, whom they
       believed had narcotics and money. When they got to the Lakehurst Apartments, they
       discovered that the front door to the building was locked, so they needed someone to help them
       break into the building. Defendant called codefendant Golden. Defendant then drove the white
       car to Zion, Illinois, where they picked up Golden. Defendant, Golden, Martin, and Bates made
       a couple more stops, during which defendant procured “burglary tools”–hammers and
       screwdrivers. According to Bates, defendant also had a “chrome” revolver.
¶ 16       The four men returned to the Lakehurst Apartments, where defendant and Golden pried the
       front door open. When a car came by, the four men hid in some bushes and then watched
       Adams go inside the apartment building. A few minutes later, they saw Adams come out of the
       building, carrying a child. Adams and the child got into a car and left. According to Bates, he
       voiced a reservation about proceeding with the robbery, but defendant wanted to do it.
¶ 17       Bates testified that they entered the building wearing masks–hats with holes in them so
       they could see–and gloves. They went to the second floor, where Bates placed duct tape over
       the apartment doors’ peepholes. According to Bates, defendant used his shoulder to break in
       the door to the victim’s apartment and the men entered. Bates, defendant, and Golden went into
       the bedroom. The victim was in bed. Bates testified that he told her, “[I]t’s not about you, ain’t
       got nothing to do with you.” Bates testified that he stood by the victim while defendant and
       Golden “ransacked” the closet. According to Bates, defendant asked the victim where the
       money was, and, when she told him, he grabbed something from where she was pointing.
       Defendant told the victim to get off the bed, then defendant flipped the mattress and hit the
       victim in her eye.
¶ 18       Bates testified that they took the victim into the kitchen, where Martin was looking through
       the cabinets. Then defendant took the victim into the bathroom. When defendant came out of
       the bathroom, the four men left the apartment. Bates testified that he took a number of the
       victim’s items.
¶ 19       According to Bates, defendant drove them away from the scene. While they were on
       Lakehurst Road heading toward Waukegan Road, a police car began following them.
       Defendant pulled over to the right-hand side of the road. At that moment, Martin, who was in
       the front passenger seat, grabbed the steering wheel, got his foot on the gas, and fought
       defendant for the gear shift. Defendant got out of his seat belt and opened the driver’s door.
                                                     -5-
       Martin then “knocked” defendant out of the car. One police car continued to chase the white
       car, and another police car stopped for defendant.
¶ 20        In the snowstorm, the white car flipped over and crashed. Bates testified that he and Martin
       got out of the wreck and ran into a field, leaving Golden. While they were running, Martin was
       passing money to Bates. During their flight, Bates and Martin were captured by the police. At
       trial, Bates identified photographs of a revolver and hammers used in the commission of the
       crimes, and he identified photographs of property he had taken from the victim’s apartment.
¶ 21        On cross-examination, defendant established that Bates met with prosecutors 2 or 3 days
       before trial, for 20 or 30 minutes, in the presence of Bates’s lawyer, and was shown a statement
       he had written. Defendant further established that, after Bates gave a statement to a detective,
       the police allowed Bates and Martin to confer together for 15 or 20 minutes. On redirect, the
       State clarified that Bates and Martin spoke in the police station after Bates had already spoken
       to the police. The State also clarified that, when Bates wrote his statement for the police on the
       night he was arrested, he had not met with prosecutors and had no agreement with the State’s
       Attorney’s office. Then the following questions and answers were elicited:
                    “Q. [PROSECUTOR:] When you wrote that statement for Detective Holman, did
                you tell him and write for him the same things that you have told us here today?
                    A. [BATES:] Yes.
                    Q. And, specifically, how many people did you tell Detective Holman did this
                break-in and robbery?
                    A. Me and three other individuals.
                    Q. What were their names?
                    A. [Defendant], Roger and Kevin.
                    Q. All of this information was given to the police before you met anybody from my
                office?
                    A. Yes.
                    [DEFENSE COUNSEL]: Objection.
                    THE COURT: Overruled.”
¶ 22        Police personnel testified that they recovered and photographed a loaded revolver, two
       hammers, a black hat, a black glove, and items belonging to the victim, all found in the snow
       outside the overturned white vehicle after the chase. Forensic examination showed that the
       revolver was an operable firearm and that no fingerprints were recoverable. The State also
       established that Golden was arrested at the scene where the vehicle crashed.
¶ 23        The State rested. The court denied defendant’s motion for a directed verdict, and the
       defense presented a stipulation that Bates had told the police that defendant and the
       codefendants took a small amount of heroin and crack cocaine from the victim’s apartment and
       that Martin had snorted “a nice amount” of heroin prior to the traffic stop. The defense then
       rested.

¶ 24                                    D. The Jury Instructions

                                                   -6-
¶ 25       The jury was instructed that defendant was charged with home invasion, aggravated
       kidnapping, and armed robbery. Defendant did not object to the jury instructions stating that
       these crimes were committed while defendant was armed with a “dangerous weapon,”
       although counts I, II, and III of the indictment charged that the offenses were committed while
       he was armed with a “firearm.” The verdict forms relevant to this appeal, which were signed by
       the 12 jurors, read as follows:
                   “We, the jury, find the defendant, Tyrone Watt, guilty of home invasion (dangerous
               weapon).”
                   “We, the jury, find the defendant, Tyrone Watt, guilty of aggravated kidnapping
               (dangerous weapon).”
                   “We, the jury, find the defendant, Tyrone Watt, guilty of armed robbery.”
       The jury also returned guilty verdicts on the charges of home invasion and aggravated
       kidnapping that specified “(injury)” and “(hood, robe, or mask).” Following the reading of the
       verdicts in open court, and after the jury was discharged, the court entered convictions on the
       verdicts.
¶ 26       In his second amended posttrial motion, defendant contended that the jury, in returning
       guilty verdicts reflecting that the offenses were committed while he was armed with a
       “dangerous weapon,” when counts I, II, and III specified a “firearm,” found defendant guilty of
       offenses with which he had never been charged. Defendant requested that the court enter a
       judgment of acquittal on those counts. The trial court denied the posttrial motion. Ultimately,
       the court merged count I, upon which the jury found defendant guilty of home invasion while
       armed with a dangerous weapon, into count V, upon which the jury found defendant guilty of
       home invasion causing injury; and it merged count II, upon which the jury found defendant
       guilty of aggravated kidnapping while armed with a dangerous weapon, into count IV, upon
       which defendant was found guilty of aggravated kidnapping while wearing a mask. The court
       sentenced defendant to 26 years’ imprisonment for armed robbery; 18 years’ imprisonment for
       aggravated kidnapping (count IV); and 26 years’ imprisonment for home invasion (count V),
       all sentences to run concurrently. Defendant was assessed fines, court costs, and fees in the
       total amount of $1,094. Defendant filed a timely appeal.

¶ 27                                            ANALYSIS
¶ 28                         A. Defendant’s Conviction of Armed Robbery
¶ 29       Defendant first contends that we must reverse his conviction of armed robbery because the
       jury was not correctly instructed as to the elements of the offense. The State charged defendant
       with armed robbery in that defendant, while armed with a firearm, took money from the victim
       by the use of force. However, the court instructed the jury that defendant allegedly committed
       the offense while armed with a dangerous weapon. Defendant posits two alternative theories
       for reversal of his armed robbery conviction. First, because the jury was never instructed that
       being armed with a firearm was an element of the offense, it did not find defendant guilty of
       every element of the offense. In other words, defendant was not convicted beyond a reasonable
       doubt. Second, and alternatively, defendant argues that the armed robbery statute under which

                                                  -7-
       he was indicted explicitly excludes a firearm as a dangerous weapon and thus the jury found
       him guilty of a nonexistent offense, which renders his conviction void. Defendant’s arguments
       are premised on the fact that the jury instructions were based on a prior version of the statute,
       which was amended in 2000.
¶ 30       Whether jury instructions accurately conveyed the applicable law is reviewed de novo.
       People v. Parker, 223 Ill. 2d 494, 501 (2006). Jury instructions are intended to guide the jury
       and to assist it in its deliberations and in reaching a proper verdict. Parker, 223 Ill. 2d at 501.
       Jury instructions should be construed as a whole, and we must determine whether the
       instructions, as a whole, fairly, fully, and comprehensively advised the jury of the relevant
       legal principles. Parker, 223 Ill. 2d at 501. Because defendant’s convictions of aggravated
       kidnapping and home invasion were merged into counts of the indictment not affected by the
       jury instructions, defendant’s conviction only of armed robbery is at issue. There is no dispute
       that the jury was instructed pursuant to the version of the armed robbery statute in effect prior
       to the 2000 amendment. The issue before us is whether the error in the instructions requires
       outright reversal of defendant’s conviction.
¶ 31       Illinois Supreme Court Rule 451(a) (eff. Apr. 8, 2013) requires that, in a criminal case, if
       the court determines that the jury should be instructed on a subject, and the Illinois Pattern Jury
       Instructions (IPI), Criminal, contain an applicable instruction, the IPI instruction shall be given
       unless the court determines that it does not accurately state the law. People v. Hopp, 209 Ill. 2d
1, 6 (2004). Here, the court gave the IPI armed robbery definition and armed robbery issues
       instructions. See Illinois Pattern Jury Instructions, Criminal, Nos. 14.05, 14.06 (4th ed. 2000)
       (hereinafter, IPI Criminal 4th Nos. 14.05, 14.06). As given here, IPI Criminal 4th No. 14.05
       provided as follows:
                    “A person commits the offense of armed robbery when he, while carrying on or
                about his person, or while otherwise armed with a dangerous weapon, knowingly takes
                property from the person or presence of another by the use of force or by threatening
                the imminent use of force.”
       IPI Criminal 4th No. 14.06 provided as follows:
                    “To sustain the charge of armed robbery, the State must prove the following
                propositions:
                    First Proposition: That the defendant, or one for whose conduct he is legally
                responsible, knowingly took property from the person or presence of Domonique Kyle;
                and
                    Second Proposition: That the defendant, or one for whose conduct he is legally
                responsible, did so by the use of force or by threatening the imminent use of force; and
                    Third Proposition: That the defendant, or one for whose conduct he is legally
                responsible, carried on or about his person a dangerous weapon or was otherwise
                armed with a dangerous weapon at the time of the taking.
                    If you find from your consideration of all the evidence that each of these
                propositions has been proved beyond a reasonable doubt, you should find the defendant
                guilty.
                                                    -8-
                     If you find from your consideration of all the evidence that any one of these
                propositions has not been proved beyond a reasonable doubt, you should find the
                defendant not guilty.”
¶ 32        The above-quoted instructions did not accurately state the law. The armed robbery statute
       was amended effective January 1, 2000, pursuant to Public Act 91-404 (eff. Jan. 1, 2000). Prior
       to the amendment, the statute provided that a person committed the offense of armed robbery
       if, at the time of the offense, he “carried on or about his person or otherwise was armed with a
       dangerous weapon.” (Internal quotation marks omitted.) People v. Washington, 2012 IL
107993, ¶ 6. The amendment created substantively distinct offenses, based on whether the
       offense was committed with a dangerous weapon “other than a firearm” or whether it was
       committed with a “firearm.” (Internal quotation marks omitted.) Washington, 2012 IL 107993,
       ¶ 6. Consequently, section 18-2(a), the statute under which defendant in our case was indicted,
       provided as follows:
                     “(a) A person commits armed robbery when he or she violates Section 18-1; a
                           (1) he or she carries on or about his or her person or is otherwise armed with a
                     dangerous weapon other than a firearm; or
                           (2) he or she carries on or about his or her person or is otherwise armed with a
                     firearm[.]” 720 ILCS 5/18-2(a)(1), (a)(2) (West 2010).
       Here, the grand jury indicted defendant under section 18-2(a)(2), armed robbery with a
       firearm. By referring to a “dangerous weapon,” the jury instructions did not reflect the
       substantive change in the law.
¶ 33        The State argues that defendant forfeited any error in the instructions. The rule in Illinois is
       that objections to instructions offered by an opposing party must be made at the time of the
       instructions conference and must be specific, otherwise they are forfeited on appeal. Dean v.
       Keith’s & Ralph’s Tavern, Inc., 25 Ill. App. 3d 970, 972 (1975). Here, defendant did not object
       to the instructions at the conference but included the issue in his second amended posttrial
       motion. However, both an objection and a written posttrial motion raising the issue are
       necessary to preserve the issue for review. People v. Enoch, 122 Ill. 2d 176, 186 (1988). Where
       a defendant fails to object at trial, even though he includes the error in his posttrial motion,
       forfeiture still occurs. People v. Fillyaw, 409 Ill. App. 3d 302, 317 (2011). Defendant in our
       case recognizes the forfeiture, but argues three things in response: (1) the jury did not convict
       him beyond a reasonable doubt, which is not subject to forfeiture; (2) his conviction is void
       because it is of a nonexistent crime, which is not subject to forfeiture; and (3) we may review
       the issue under the doctrine of plain error.
¶ 34        We reject defendant’s argument that his conviction is void. Defendant was indicted for an
       offense listed in the amended statute, and he was found guilty by the jury of “armed robbery.”
       The written sentencing order reflects that defendant was convicted of violating section
       18-2(a)(2), armed robbery with a firearm, which is an offense listed in the amended statute.
       Indeed, it is that order from which defendant appeals. However, Illinois Supreme Court Rule
       451(c) (eff. Apr. 8, 2013) provides that substantial defects in criminal jury instructions are not
       forfeited by failure to make timely objections if the interests of justice require. Our supreme

                                                     -9-
       court has said that Rule 451(c) is coextensive with the plain-error clause of Illinois Supreme
       Court Rule 615(a) (eff. Jan. 1, 1967), and that we construe these rules identically. People v.
       Herron, 215 Ill. 2d 167, 175 (2005).
¶ 35       The plain-error doctrine allows a reviewing court to reach a forfeited error in two
       circumstances: (1) where the evidence is so closely balanced that the jury’s guilty verdict
       might have resulted from the error and not the evidence; or (2) where the error is so serious that
       the defendant was denied a substantial right, and thus a fair trial. Herron, 215 Ill. 2d at 178-79.
       The defendant has the burden of persuasion. People v. Woods, 214 Ill. 2d 455, 471 (2005).
       Before we can find plain error, we must first determine that the trial court committed error.
       People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).
¶ 36       Under the current statute, armed robbery with a “dangerous weapon” no longer exists. For
       these reasons, we find that the trial court erred in giving IPI Criminal 4th Nos. 14.05 and 14.06.
       In our research of this issue, we found a plethora of unpublished orders from other districts in
       which this same error occurred. We publish this opinion to alert trial judges, defense lawyers,
       and prosecutors that, until the committee updates the IPI instructions, the instructions must be
       modified to reflect the 2000 amendment to the statute.
¶ 37       We now address whether the error rises to the level of plain error. Defendant argues that
       both prongs of the plain-error analysis apply. We disagree that the evidence was closely
       balanced. Contrary to defendant’s argument that the State’s entire case rested on the testimony
       of Bates, a “greedy” felon, the State presented evidence corroborating Bates. The victim
       testified that four men broke into her apartment and robbed her at gunpoint. Spiewak saw
       defendant fall out of the driver’s side of the getaway car in which the codefendants were riding.
       The video shows defendant looking at the police over his shoulder and attempting to saunter
       away from them, while, according to Spiewak, money was billowing out of his clothing. The
       evidence showed that the getaway car contained a gun and items taken from the presence of the
       victim. Moreover, the jury considered Bates’s testimony and was charged with assessing his
       credibility. See People v. Matthews, 2012 IL App (1st) 102540, ¶ 19 (the function of juries is to
       assess the credibility of witnesses, to determine the weight to give testimony, and to resolve
       conflicts or inconsistencies in the evidence).
¶ 38       We move on to consider the second prong of the plain-error analysis. The second prong
       deals with presumptively prejudicial errors, which must be remedied although they might not
       have affected the outcome. People v. Magallanes, 409 Ill. App. 3d 720, 733 (2011) (citing
       People v. Nitz, 219 Ill. 2d 400, 415-16 (2006)). In Herron, our supreme court held that a
       jury-instruction error rises to the level of plain error only when it “ ‘creates a serious risk that
       the jurors incorrectly convicted the defendant because they did not understand the applicable
       law, so as to severely threaten the fairness of the trial.’ ” Herron, 215 Ill. 2d at 193 (quoting
       People v. Hopp, 209 Ill. 2d 1, 8 (2004)). Following Herron, in People v. Glasper, 234 Ill. 2d
173 (2009), our supreme court held that a presumptively prejudicial error requiring automatic
       reversal occurs “only” where the error is deemed “structural,” i.e., “a systemic error which
       serves to ‘erode the integrity of the judicial process and undermine the fairness of the
       defendant’s trial.’ ” Glasper, 234 Ill. 2d at 197-98 (quoting Herron, 215 Ill. 2d at 186). The
       Glasper court noted that, in Neder v. United States, 527 U.S. 1, 8 (1999), the Supreme Court
                                                    - 10 -
       stated that it had found structural error to exist “only in a very limited class of cases.” (Internal
       quotation marks omitted.) The Neder Court described that class as a complete denial of
       counsel, a biased trial judge, racial discrimination in the selection of a grand jury, denial of
       self-representation, denial of a public trial, and a defective reasonable-doubt instruction.
       Neder, 527 U.S. at 8. In People v. Thompson, 238 Ill. 2d 598, 613-14 (2010), our supreme court
       confirmed that in Glasper it had “equated” the second prong of plain-error review with
       structural error, again citing Neder. Here, without engaging in any further second-prong
       analysis, defendant categorizes the jury-instruction error as “structural.” We disagree. In
       Neder, the Supreme Court held that an instruction that either omits an element or misdescribes
       an element is not a structural error. Neder, 527 U.S. at 8-10.
¶ 39       In the present case, when the instructions referred to a “dangerous weapon” rather than a
       “firearm,” they misdescribed an element. A person charged under section 18-2(a)(1) is charged
       with armed robbery with a “dangerous weapon other than a firearm,” while a person charged
       under section 18-2(a)(2) is charged with armed robbery with a “firearm.” Therefore, a firearm
       is still a class of dangerous weapon. Because an error in an instruction that either omits an
       element or misdescribes an element is not a structural error (Neder, 527 U.S. at 8-10),
       automatic reversal is not required. Moreover, the jury’s verdict of guilty of armed robbery in
       the present case was based on evidence that defendant was armed with a firearm. It follows
       that, in finding that defendant was armed with a “dangerous weapon,” the jury implicitly found
       that defendant was armed with a firearm. 3 The error did not create a serious risk that the jurors
       incorrectly convicted defendant because they did not understand the applicable law, so as to
       severely threaten the fairness of the trial. See Herron, 215 Ill. 2d at 193. Consequently,
       defendant cannot prevail under a plain-error analysis. Accordingly, we affirm the armed
       robbery conviction.

¶ 40                                 B. Prior Consistent Statements
¶ 41       Defendant next contends that his convictions of home invasion and aggravated kidnapping
       should be reversed because the trial court impermissibly admitted two prior consistent
       statements. Defendant argues that the victim’s 911 call was a prior consistent statement and
       that the content of Bates’s written statement to the police, disclosed to the jury during the
       State’s redirect examination of Bates, was a prior consistent statement. Defendant claims that
       he was prejudiced when the State used these statements in closing argument to bolster Bates’s
       and the victim’s credibility.
¶ 42       The general rule is that a witness cannot be corroborated on direct examination by
       admission of a prior statement that is consistent with his or her trial testimony. People v.

           3
            For this reason, defendant’s reasonable-doubt argument also fails. Defendant asks us to adopt
       Chief Justice Kilbride’s reasoning, in his dissent in Washington, that a firearm is not included in the
       category of dangerous weapons. Washington, 2012 IL 107993, ¶ 54 (Kilbride, C.J., dissenting, joined
       by Theis, J.). In using the language, “dangerous weapon other than a firearm,” we believe that the
       legislature simply distinguished a “firearm” from other types of dangerous weapons, The legislature
       could have expressly excluded a firearm from the genus of dangerous weapons but did not do so.
                                                     - 11 -
       Ruback, 2013 IL App (3d) 110256, ¶ 26. Such a statement is inadmissible hearsay and cannot
       be used to bolster a witness’s credibility. Ruback, 2013 IL App (3d) 110256, ¶ 26. However,
       the statement may be introduced to rebut an express or implied charge on cross-examination
       that (1) the witness is motivated to testify falsely, or (2) the witness’s testimony is a recent
       fabrication. Ruback, 2013 IL App (3d) 110256, ¶ 26. Prior consistent statements are admitted
       solely for rehabilitative purposes, not as substantive evidence. Ruback, 2013 IL App (3d)
110256, ¶ 34. Whether to admit evidence is within the trial court’s discretion. People v. Ward,
       2011 IL 108690, ¶ 3.
¶ 43       We first consider the victim’s 911 call. A prior consistent statement that meets the
       requirements for admission as an excited utterance, sometimes called a spontaneous
       declaration, is admissible as an exception to the hearsay rule. People v. Davis, 130 Ill. App. 3d
41, 54-56 (1984). Illinois Rule of Evidence 803(2) (eff. Jan. 1, 2011) provides that an excited
       utterance is not excluded by the hearsay rule, even though the declarant is available as a
       witness. In our case, the State urged that the 911 call was admissible as an excited utterance,
       and the trial court properly admitted it on that basis. On appeal, defendant argues only that it
       was inadmissible as a prior consistent statement and he makes no argument that the call was
       not an excited utterance. We, therefore, reject defendant’s argument.
¶ 44       Moreover, this issue is forfeited. At trial, defendant objected to the admission of the 911
       call only on the bases that not all of the victim’s statements were excited utterances; that none
       of the dispatcher’s statements was an excited utterance; and that the evidence was cumulative.
       Defendant did not raise the additional objection he now urges on appeal, that the 911 call was
       barred as a prior consistent statement in spite of its nature as an excited utterance. On review, a
       defendant cannot change or add to the basis for his objection. People v. McClendon, 197 Ill.
       App. 3d 472, 482 (1990). A specific objection at trial eliminates all grounds not specified.
       McClendon, 197 Ill. App. 3d at 482.
¶ 45       We next consider the admission of the content of Bates’s written statement to the police.
       This issue has also been forfeited. First, defendant did not timely object at trial. Illinois Rule of
       Evidence 103(a)(1) (eff. Jan. 1, 2011) requires a timely objection stating the specific ground of
       the objection. Second, the issue was not raised in the second amended posttrial motion. As
       noted, in order to preserve an error for review, a defendant must object to the error at trial and
       include the objection in a posttrial motion. Enoch, 122 Ill. 2d at 186.
¶ 46       Here, the State elicited from Bates, without objection, that (1) Bates told Detective Holman
       and wrote for him “the same thing that [he] told us here today”; (2) Bates told Detective
       Holman that he and three other individuals did the break-in and robbery; and (3) those
       individuals were defendant, Golden, and Martin. The State then asked Bates the following:
                   “Q. [PROSECUTOR:] All of this information was given to the police before you
               met anybody from my office?
                   A. [BATES:] Yes.
                   [DEFENSE COUNSEL]: Objection.”
       The entire sequence that defendant now posits was error occurred without objection. When
       defense counsel finally interposed an objection to the question about the information having

                                                    - 12 -
       been given to the police before Bates met with prosecutors, no basis for the objection was
       stated, and Bates had already answered the question. A mere objection is not enough to
       preserve an error for review. York v. El-Ganzouri, 353 Ill. App. 3d 1, 17 (2004). To preserve an
       error, an objection must be timely, meaning contemporaneous with the objectionable conduct,
       and the objecting party must identify the same basis for his objection that he will argue on
       appeal. York, 353 Ill. App. 3d at 17-18.
¶ 47       Recognizing the forfeiture by failing to include the claimed error in the posttrial motion,
       defendant nevertheless asserts that we may review the issue as plain error. As we noted above,
       the plain-error doctrine allows a reviewing court to reach a forfeited error in two
       circumstances: (1) where the evidence is so closely balanced that the jury’s guilty verdict
       might have resulted from the error and not the evidence; or (2) where the error is so serious that
       the defendant was denied a substantial right, and thus a fair trial. Herron, 215 Ill. 2d at 178-79.
       Defendant argues only that the evidence was so closely balanced that the claimed error
       threatened to tip the scales against him. Defendant maintains that the evidence was closely
       balanced because Bates was the “meat” of the State’s case and was a “felonious, greedy,
       criminal co-defendant.” However, as we have already determined, the evidence was not
       closely balanced. Thus, we need not engage in the “meaningless endeavor” of determining
       whether error occurred. See People v. White, 2011 IL 109689, ¶ 148. Accordingly, we reject
       defendant’s arguments related to the admission of Bates’s prior statement to the police.

¶ 48                                             C. Sentence
¶ 49        Next, defendant argues that his sentence was excessive. The trial court sentenced him to 26
       years’ imprisonment for armed robbery, 18 years’ imprisonment for aggravated kidnapping,
       and 26 years’ imprisonment for home invasion, to be served concurrently. Defendant was
       assessed fines, fees, and costs in the amount of $1,094. After listening to defendant’s witnesses
       in mitigation, the trial court stated that it could not find a factor in mitigation that would cause
       it to impose any lesser sentences. A sentence within the statutory limits for the offense will not
       be disturbed unless the trial court abused its discretion. People v. Coleman, 166 Ill. 2d 247, 258
       (1995). An abuse of discretion occurs if the trial court imposes a sentence that is greatly at
       variance with the spirit and purpose of the law, or is manifestly disproportionate to the crime.
       People v. Stacey, 193 Ill. 2d 203, 210 (2000). It is well established that the court has wide
       latitude in sentencing a defendant, so long as it neither ignores relevant factors in mitigation
       nor considers improper factors in aggravation. People v. Roberts, 338 Ill. App. 3d 245, 251
       (2003).
¶ 50        Here, defendant claims that the trial court ignored the mitigating factors that defendant had
       a good work history and strong family ties. Defendant argues that the trial court should have
       considered his rehabilitative potential in light of those mitigating factors. However, in 1986
       defendant was sentenced to 25 years in the Wisconsin Department of Corrections for his role in
       a felony murder. He escaped from the Wisconsin Department of Corrections, he was caught
       and returned to finish his sentence, and Wisconsin had a parole hold on defendant at the time of
       his sentencing in the instant case. The Illinois Constitution requires that “[a]ll penalties shall be
       determined both according to the seriousness of the offense and with the objective of restoring
                                                    - 13 -
       the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. The seriousness of the offense
       is the most important sentencing factor. People v. Evans, 373 Ill. App. 3d 948, 968 (2007).
       Here, as the trial court noted, defendant, with Bates, Martin, and Golden, planned a home
       invasion to get money and drugs. The four masked and armed codefendants broke into the
       victim’s apartment while she was sleeping in her bed, and defendant hit her and tied her up in
       her bathroom. Her terror was palpable on the 911 call. The offenses were Class X offenses for
       which the sentences were well within statutory limits. We cannot say that the trial court abused
       its discretion.
¶ 51        With respect to the fines, fees, and costs, defendant and the State agree that defendant is
       entitled to a $40.75 reduction. We also agree. Accordingly, we reduce the total amount of
       fines, fees, and costs to $1,053.25 and amend the sentencing order to so reflect.

¶ 52                                      CONCLUSION
¶ 53     For the foregoing reasons, the judgment of the circuit court of Lake County is affirmed as
       modified.

¶ 54      Affirmed as modified.




                                                   - 14 -